Irgraham, P. J.:
The respondent was charged with misappropriating the sum of $460 which he had collected for the inmates of an orphan asylum at Atlanta, Ga., who were legatees under the will of one Harris Levy, who died a resident of the city of Hew York. The respondent admits the receipt of the money. He testified that he gave it to his brother in cash to take to his clients in Georgia, and that his brother had disappeared without delivering the money to his clients. The matter was referred to an official referee, who after careful consideration has filed his report finding the respondent guilty as charged, and that to try to save himself the respondent has testified falsely as to his disposition of this money. The official referee further states that the charges set forth in the petition are sustained and the respondent is guilty of misconduct in his office as an attorney and counselor at law. The testimony fully justifies the referee’s report. The report is, therefore, approved, and the respondent is disbarred. McLaughlin, Clarke, Scott and Hotchkiss, JJ., concurred. Respondent disbarred. Order to be settled on notice.